Citation Nr: 1038544	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1968, from August 1971 to July 1972 and from March 1979 to 
January 2005.  He also had reserve service.  His military 
decorations include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied entitlement to service connection for 
hypertension.   

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in April 2010.  A transcript of 
the hearing is of record.  Subsequent to the hearing, the Veteran 
submitted additional evidence to the Board and a written waiver, 
waiving a review of this evidence by the RO.  Therefore, the 
Board has the jurisdiction to consider the new evidence pursuant 
to 38 C.F.R. § 20.1304(c). 
 

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, competent 
evidence of a nexus between the Veteran's hypertension and 
service is of record. 


CONCLUSION OF LAW

The Veteran's hypertension is related to active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA) compliance is not warranted.  To 
the extent necessary, VA has fulfilled its duty to notify and to 
assist the Veteran in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  In view of 
the Board's favorable decision to grant service connection for 
hypertension, no prejudice will result to the Veteran by the 
Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6.  Service 
connection may accordingly be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
active duty for training, or from injury incurred or aggravated 
while performing inactive duty training.  See 38 U.S.C.A. §§ 101, 
106, 1110, 1131 (West 2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Where a Veteran had active and continuous military service for 90 
days or more during a period of war, and a chronic disease such 
as hypertension becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 



II.  Analysis 

The Veteran asserts that his current hypertension is related to 
his service.  Medical records show that the Veteran has a current 
diagnosis of hypertension and that hypertension was diagnosed 
while the Veteran was serving on reserve duty.  The Veteran's 
testimony was in complete agreement with the evidence of record.  

A review of the Veteran's records shows that while hypertension 
was diagnosed during a reserve period of service, the Veteran 
showed pre-hypertensive readings prior to the actual diagnosis.  
The Veteran's service treatment records show that in May 1966 his 
blood pressure was 124/76, in April 1967 his blood pressure was 
124/76, in July 1968 his blood pressure was 130/78, in September 
1971 it was 134/88, and in November 1972 his blood pressure was 
130/80.  The readings show that the Veteran's blood pressure 
illustrated a rising trend while he was on active duty.  

Reserve readings continued to show elevated blood pressure 
readings.  In August 1973 his blood pressure was 130/80, in 
January 1974 his blood pressure was 130/84, in May 1975 his blood 
pressure was 124/80, and in April 1976 his blood pressure was 
136/80.  In May 1978 an examiner noted elevated blood pressure 
and recommended a waiver for mild hypertension controlled with 
hydrochlorothiazide.  Several blood pressure readings from May 
1978 read as follows: 134/94, 142/88, 150/100 and 140/86.   In 
July 1978 the Veteran was granted a waiver by USAF regarding 
performing flying duties due to hypertension.  June 1979 
treatment records show his blood pressure was 138/96.  

Subsequent treatment records continue to show a diagnosis of 
hypertension and a consistent report that the Veteran's 
hypertension was diagnosed in 1978.  

The Veteran received a VA examination in July 2005.  The examiner 
noted the onset of hypertension in 1978.  He noted that the 
disease did not occur before active service and was incurred in 
service.  

The records contain a VA medical opinion, which attributes the 
Veteran's hypertension to service.  There is no medical evidence 
to the contrary.  The evidence of record supports the examiner's 
opinion.  There is no evidence that the Veteran entered service 
with hypertension or pre-hypertension.  His service treatment 
records reveal the Veteran's blood pressure continued to rise 
during active duty and was pre-hypertensive.  The Veteran's pre-
hypertensive state began in service and continued to worsen until 
the diagnosis of hypertension in 1978.  The Veteran credible 
testified that during the period of reserve service, he served on 
active duty for training.  The record includes the Air National 
Guard/U.S. Air Force Reserve Point Credit Summary showing that 
during May and July 1978 he earned active duty points.  It 
appears therefore there is credible evidence that hypertension 
had its onset during a period of active duty as defined the 
applicable laws and regulations.  See 38 U.S.C.A. § 101(21-24) 
(West 2002); 38 C.F.R. § 3.6.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds evidence of a current diagnosis 
of hypertension related to active military service.  Thus, 
service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


